BROWN, P. J.
This action was brought to recover the amount of an award made by commissioners for land taken for the widening of North Second street in the city of Brooklyn pursuant to chapter 559 of the Laws of 1871. No question arises as to the *860liability of the city for the amount of the award, and the only contention is as to the person entitled to receive it. The title to the land taken for the improvement vested in the city by force of the act referred to, but, as I understand the evidence, the improvement had not been made when the deeds hereinafter referred to were executed, but the street and the adjoining lots remained as they were before the law was passed. Henry C. Simms was the owner of a lot of land fronting on North Second street when the act referred to was passed, and when the report of the commissioners was made, and was, in his lifetime, entitled to receive the award. He died in the year 1883, leaving a will, whereby he gave all his property, real and personal, to the plaintiff, who was his wife, and appointed her and his two sons his executors. On April 26, 1886, the plaintiff conveyed the lot of land devised to her by said will to Harry E. Storm. The consideration expressed was one dollar, and the description was that of the original lot, including the front taken by the city for widening the street The conveyance was expressed to be “subject to the rights of the city of Brooklyn in and to so much of the front of the premises above described on North Second street as was taken or attempted to be taken for the widening thereof by an act passed April 19, 1871,” etc., and it contained the usual covenant of seisin. Subsequently Storm conveyed the same premises to Matthew Charde, and he conveyed them to Emily J. Charde and others. The last-named parties sued the defendant for the award in the city court of Brooklyn, and recovered a judgment therefor, which has been affirmed by the general term of that court. 8 Misc. Rep. 598, 29 N. Y. Supp. 390.
The question presented in this action is whether the award passed to Storm by the conveyance of the plaintiff above referred to. The facts differ from those in the cases of Magee v. City of Brooklyn and Delap v. Same, 144 N. Y. 265, 39 N. E. 87, upon which the decision of the city court rests. In Magee’s Case the decision was placed upon the grounds that the land was conveyed precisely as if the title was not affected by the passage of the act; that the award in equity represented the portion of the land taken, and, having conveyed the land with full covenants, the grantors were held to have transferred the award to their grantees. In Delap’s Case title was acquired under the foreclosure of a mortgage which was upon the land at the time of the passage of the act, and in which judgment was entered and sale had before the award was made, and it was held that the purchaser at the foreclosure sale was entitled to the award. In respect to the reservation contained in the deed from the plaintiff to Storm, this case also differs from Engelhardt v. City of Brooklyn and Schafer v. City of Brooklyn, 19 N. Y. Supp. 173, also decided in the city court of Brooklyn. This case is one that must be decided upon its equities, and the deed to Storm must be construed according to the intent and design of the parties, manifested by the language used and the surrounding circumstances. I am unable, however, to find anything in the conveyance, or in the facts before us, indicating an intent to assign the award. No particular importance is attached to the fact that the *861plaintiff was the executor of her husband, and held title to the award in her representative capacity, and title to the land in her individual character. She took, under her husband’s will, the whole beneficial interest in the estate; and, if there was any fact or circumstance to indicate that she assumed to convey to Storm the whole lot of land, including that taken by the city, the case would fall within the rule applied in Magee’s Case, and the judgment would have to be affirmed. But the parties recognized the rights of the city, and the nominal consideration expressed in the deed indicates, not a sale for the value of the full lot, but a gift of such title as the plaintiff possessed. Undoubtedly, she intended to convey all the land to which she had title, and, if the city had no rights, she intended her grantee to take the whole lot; but it is equally apparent that both parties recognized a possible title in the city to the front of the lot, and, if that proved to be the fact, then the grantee was to take under the deed title only to the balance of the land; and I can find no fact indicating that in the latter case the grantee was to take the award in place of the front of the lot, nor any indication that the plaintiff intended to assign it. Indeed, if we assume that this transfer was for a nominal consideration,— which we must do from the expressed consideration of the deed; in other words, that it was substantially a gift to Storm,—then there is nothing in the case to indicate that the plaintiff intended to assign the award. That was not, in terms, embraced in the conveyance. It was a mere right of action, not running with the land, and was held by the plaintiff as executrix of her husband; and it was incumbent on the defendant, in order to defeat her right to recover the award, to produce some competent evidence that she had assigned it. It is unfortunate that the several claimants to this award had not all been made parties to one suit, so that the defendant might not be subjected to a double liability; but, as the plaintiff is not in any way bound by the decision in the Charde Case, she is entitled to have the question decided upon its merits. I think the judgment should be reversed, and a new trial granted, with costs to abide the event.